SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 2) Filed by the Registrant[X] Filed by a Party other than the Registrant[] Check the appropriate box: [ ] Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [X]Definitive Additional Materials []Soliciting Material Pursuant to Section 240.14a-12 WNC HOUSING TAX CREDIT FUNDIII, L.P. (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: []Fee paid previously with preliminary materials. []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Dated Filed: WNC Housing Tax Credit Fund III, L.P. (the “Partnership”) 17782 Sky Park Circle Irvine, CA92614 1-714-662-5565, Extension 600 December20, 2010 Dear Limited Partners (“Limited Partners”) of the Partnership: This letter will supplement the information previously provided to you concerning the proposed liquidation of the Partnership in the Consent Solicitation Statement and accompanying information dated December2, 2010. The Partnership has now received appraisal reports for 38 of its 43 properties. Please see the summary appraisal information set forth in ScheduleA hereto. We are nearly three weeks into the period for Limited Partners to submit their consent to approve or disapprove the proposed liquidation of the Partnership as outlined in the Consent Solicitation Statement. YOUR VOTE IS VERY IMPORTANT. FAILURE TO VOTE YOUR CONSENT WILL HAVE THE SAME EFFECT AS A VOTE AGAINST THE LIQUIDATION. All Consent Cards must be received by 5:00p.m. Pacific Time on January31, 2011. For your convenience we have enclosed another copy of the Consent Card regarding the liquidation. If you have not already done so, please vote by either faxing your Consent Card to WNC Investor Services at 714-708-8498, or mail your Consent Card to WNC Investor Services, 17782 Sky Park Circle, Irvine, CA92614. For a complete set of voting instructions please see the “Voting Procedures” section of the Consent Solicitation Statement, which was first sent to you on or about December2, 2010, or call WNC Investor Services at 1-714-662-5565, ext. 600. All Consent Cards must be received by 5:00p.m. Pacific Time on January31, 2011. If the proposed liquidation is approved by the holders of a majority in interest of the Limited Partners, the Partnership will enter its plan of liquidation and begin the orderly liquidation of its remaining assets. If a majority in interest of the Limited Partners do not approve or do not vote for the proposed liquidation, the Partnership will continue to operate. The General Partner recommends for liquidation of the Partnership. The General Partner makes this recommendation for several reasons, including the following: liquidation of the Partnership may free suspended passive activity losses for certain Limited Partners; the properties owned by the Partnership no longer produce tax credits for the Limited Partners; and the lack of an established trading market for the Limited Partners’ Units limits your ability to liquidate your investment. The liquidation will provide Limited Partners with an opportunity to dispose of their Units, which are not actively traded. 17782 Sky Park Circle · Irvine, CA 92614-6404 · Phone 714/662 5565 · Fax 714/708 8498 For a complete description of the proposed liquidation and reasons for our recommendation in favor of the liquidation, please see the Consent Solicitation Statement dated December2, 2010, filed as a definitive proxy statement with the Securities and Exchange Commission. The Consent Solicitation Statement may be accessed through the SEC’s website at http://www.sec.gov, and is available in paper form without charge upon written request to WNC Investor Services, 17782 Sky Park Circle, Irvine, CA92614, or by calling WNC Investor Services, at 1-714-662-5565, ext. 600. If you have any questions or require assistance in completing or submitting your Consent Card, please call WNC Investor Services, at 1-714-662-5565, ext. 600. Sincerely, WNC Tax Credit Partners, L.P., a California limited partnership, General Partner FORWARD-LOOKING STATEMENTS This letter and the Consent Solicitation Statement referenced herein contain forward-looking statements. When used in this letter and the Consent Solicitation Statement, the words “may,” “believes,” “anticipates,” “expects” and similar expressions are intended to identify forward-looking statements; however, not all forward-looking statements will contain such expressions. Such statements are subject to a number of risks and uncertainties. Actual results or events in the future could differ materially from those described in the forward-looking statements as a result of intervening events and general economic conditions and other factors set forth in this Consent Solicitation Statement. We further caution recipients of this letter and the Consent Solicitation Statement that the discussion of these factors may not be exhaustive. We undertake no obligation to update any forward-looking statements that may be made to reflect any future events or circumstances. REMINDER: You can vote by fax or mail. Please follow the instructions on the Consent Card included with this letter. If you have any questions, or need assistance in voting your Units, please contact: WNC Investor Services at 1-714-662-5565, ext. 600. WNC Housing Tax Credit Fund III, L.P. 17782 Sky Park Circle Irvine, CA92614 2 SCHEDULE A The Partnership owns interests in 43 Apartment Complexes. As of December17, 2010, the General Partner had obtained and reviewed appraisals for 38 of the 43 Apartment Complexes, as set forth in the following table. Limited Partners should be aware that appraised values reflect only the opinions of the appraisers and, as such, may not represent the realizable value of the property. Local Limited Partnership Apartment Complex Date of Appraisal Appraised Value(subject to restricted rents) Mortgage Debt plus Accrued Interest as of December31, 2009 (rounded) Brownfield Seniors Community, Ltd. Brownfield Seniors Buffalo Apartments, Ltd. Buffalo Apartments Cambridge Court Associates Limited Partnership Cambridge Court Apts. Cherokee Housing, Ltd. Lakewood Village Apts. Chester Associates I, A Limited Partnership Chestron Manor Apts. Clinton Terrace Apartments, Ltd. Clinton Terrace Apts. Coffeeville Housing, Ltd. Field Crest Apts. Coosa Co. Housing, Ltd. Stone Gate Apts. Crockett Manor, Ltd. Crockett Manor Crockett Manor Senior Citizens Complex, Ltd. Crockett Manor Senior Fairview Village V, Limited Partnership Fairview Village Fox Lake Manor Limited Partnership Fox Lake Manor Apts. Ft. Deposit Housing, Ltd. Edgewood Manor HOI Limited Partnership of Benson The Hedges Apts. HOI Limited Partnership of Dallas Oak Forest Apts. HOI Limited Partnership of Dunn Village Apartments HOI Limited Partnership of Kings Mountain Battle Forest Apts. HOI Limited Partnership of Lee Summerfield Apts. HOI Limited Partnership of Sanford Brookhollow Apts. HOI Limited Partnership of Selma The Meadows Apts. Killbuck Limited Partnership Buck Creek Apts. Levelland Manor, L.P. Levelland Manor Logan Park Associates, Limited Partnership Logan Park Cong. Care Oakdale Senior Housing Limited Partnership Oak Haven Orange Beach Housing, Ltd. Bayview Estates Parks I Limited Partnership The Parks of Chatham 3 Local Limited Partnership Apartment Complex Date of Appraisal Appraised Value(subject to restricted rents) Mortgage Debt plus Accrued Interest as of December31, 2009 (rounded) Post Manor L.P. Post Manor Apts. Red Bud Associates I, Limited Partnership Red Bud Apartments Steeleville Associates I, A Limited Partnership Steelville Apts. Tanglewood Limited Partnership Tanglewood Apts. Village Lane Properties, A Limited Partnership Savannah Park of Farmington Whitted Forest Limited Partnership Whitted Forest Apts. Wilcam Housing, Ltd. Deercreek Village Wills Point Manor, L.P. Wills Point Manor, L.P. Woodlands Apartments, L.P. Woodland Apts. Woodview Limited Partnership Bayberry B Apts. Woodview I Apts. and Woodview II Apts.(1) (1)Woodview Limited Partnership owns and operates three Apartment Complexes.These two Apartment Complexes were appraised together, and the appraiser delivered a combined opinion of value.The mortgage debt and accrued interest is presented on a combined basis.The separate totals are approximately $658,000 and $113,000, respectively. 4 Limited Partner's Name WNC HOUSING TAX CREDIT FUND III, L.P. 17782 Sky Park Circle Irvine, California 92614 CONSENT CARD THIS CONSENT IS SOLICITED BY THE GENERAL PARTNER ON BEHALF OF THE PARTNERSHIP The undersigned, a Limited Partner of WNC Housing Tax Credit Fund III, L.P. (“Partnership”), and a holder of units of limited partnership interest of the Partnership (“Units”), acting with respect to all such Units held by the undersigned on December2, 2010, takes the following actions with respect to the proposal of the Partnership: 1. Proposal to sell all of the Partnership’s assets and dissolve the Partnership pursuant to the proposed Plan of Liquidation and Dissolution. □FOR□AGAINST□ABSTAIN 2. Proposal to authorize the General Partner, in its sole discretion, to elect to extend the period during which Consents of Limited Partners may be solicited and voted. □FOR□AGAINST□ABSTAIN The undersigned hereby acknowledges receipt of a copy of the accompanying Notice for Action by Written Consent and the Consent Solicitation Statement with respect thereto and hereby revokes any consent or consents heretofore given. This consent may be revoked at any time before 5:00 p.m. (Pacific Time), on the earlier of the date on which Limited Partners approve proposal number one, or January31, 2011, unless the solicitation period is extended by the General Partner in its sole discretion (“Expiration Date”). Please sign exactly as your name(s) appear(s) on the books of the Partnership. Joint owners should each sign personally. Trustees and other fiduciaries should indicate the capacity in which they sign, and where more than one name appears, a majority must sign. If a corporation, this signature should be that of an authorized officer who should state his or her title. PLEASE COMPLETE, DATE AND SIGN THIS CONSENT CARD AND RETURN IT IN THE ENCLOSED SELF-ADDRESSED ENVELOPE OR FAX IT TO 714-708-8 This Consent Card must be signed exactly as your name appears hereon. If more than one name appears, all persons so designated should sign. Attorneys, executors, administrators, trustees and guardians should indicate their capacities. If the signer is a corporation, please print full corporate name and indicate capacity of duly authorized officer executing on behalf of the corporation. If the signer is a partnership, please print full partnership name and indicate capacity of duly authorized person executing on behalf of the partnership. Signature:Date: Signature:Date: CONSENT VOTING INSTRUCTIONS MAIL - Date, sign and mail your Consent Card in the envelope provided as soon as possible. - OR - FACSIMILE - Date, sign and fax your Consent Card to WNC & Associates, Inc., at 714-708-8498. ALL CONSENTS MUST BE RECEIVED BY 5:00 P.M., PACIFIC TIME, ON THE EXPIRATION DATE, UNLESS THE SECOND PROPOSAL IS APPROVED AND SUCH DATE AND/OR TIME IS EXTENDED IN THE SOLE DISCRETION OF THE GENERAL PARTNER.
